Citation Nr: 0020206	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for joint pain, 
including as due to undiagnosed illness. 

2.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness. 

3.  Entitlement to an increased rating for cyclothymia with 
intermittent explosive disorder, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had verified active service from December 1985 to 
June 1992 and the DD Form 214 verifying that service reflects 
that he had a total of six (6) months of prior active 
service.  He served in Southwest Asia from April 24th to July 
17th 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded in October 1999 for 
clarification of what type of hearing the veteran desired and 
a videoconference was conducted on May 22, 2000.  At that 
time, the issue of service connection for a disorder 
manifested by difficulty concentrating was withdrawn from 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran had verified active service from December 
1985 to June 1992 and the DD Form 214 verifying that service 
reflects that he had a total of six (6) months of prior 
active service.  He served in Southwest Asia from April 24th 
to July 17th 1991.  

2.  The veteran has not submitted a plausible claim of 
service connection for joint pain, including as due to 
undiagnosed illness.  

3.  The veteran has not submitted a plausible claim of 
service connection for headaches, including as due to 
undiagnosed illness.  

4.  The service-connected cyclothymia with intermittent 
explosive disorder is manifested by mild or transient 
symptoms but there is no impairment in the ability to 
maintain normal self-care, no sleep impairment, and no memory 
loss.  

5.  The veteran's service-connected cyclothymia with 
intermittent explosive disorder has not required 
hospitalization, does not cause marked interference with 
employment, and does not otherwise present an exceptional or 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for joint 
pain, including as due to undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
headaches, including as due to undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a).  

3.  An evaluation in excess of 10 percent for cyclothymia 
with intermittent explosive disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), Diagnostic 
Code 9431 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

No additional evidentiary development has been requested nor 
is any need for such development evident to the Board.  
Accordingly, as to any claims addressed herein which are 
well grounded, any duty to assist mandated by 38 U.S.C.A. 
§ 5107 (West 1991) has been fulfilled.  

Background

The veteran's service medical records (SMRs) are incomplete 
in that there are no SMRs on file prior to 1989.  However, it 
is not contended that any SMRs prior to 1989 would have any 
bearing on the claims now before the Board.  

The available SMRs do not reflect any complaints of headaches 
or of joint pain, except for complaints related to the 
inservice fracture of the veteran's distal left fibula.  
Examination in November 1990 for Officer Candidate School was 
negative and in an adjunct medical history questionnaire the 
veteran reported not having or having had swollen or painful 
joints, or frequent or severe headaches.  It was noted that 
his head had struck a windshield in a vehicular accident in 
1987 but there had not been a loss of consciousness.  

Examination for separation in June 1992 was negative except 
for a burn scar on the veteran's left forearm.  In an adjunct 
medical history questionnaire the veteran reported not having 
or having had swollen or painful joints, or frequent or 
severe headaches.  

Attempts by the RO to obtain post service private clinical 
records resulted in obtaining only records of 1997 from the 
Huntsville Madison County Mental Health Center.  A diagnostic 
assessment on August 4, 1997 reflects that the veteran had 
recently been released from jail and stated that he had been 
incarcerated on fraudulent charges.  He had been fired from 
his job but could be reinstated if the outcome of the court 
case was favorable.  He complained of hallucinations, mood 
swings, extreme agitation, and depression.  He reported that 
he was currently dealing with a polysubstance abuse problem.  
He was not on medication but had taken lithium in the past.  
He had done well in the last employment as a truck driver 
until the fraudulent charges of theft.  He related that he 
was registered as a Gulf War Veteran for bleeding gum disease 
and having painful joints.  He had nine (9) years of college 
education but had not obtained a degree.  After a mental 
status examination the diagnoses were a bipolar disorder, by 
history; intermittent explosive disorder; and polysubstance 
abuse.  His Global Assessment of Functioning (GAF) score was 
65.  An October 1997 record reflects that he felt that he 
needed more Tegretol to control his problems managing his 
anger.  

On VA general medical examination in November 1997 the 
veteran complained of severe occipital-cervical headaches 
which were sometimes associated with stress and tension.  He 
reported having some difficulty concentrating due to his 
bipolar disorder and for which in the past he had taken 
lithium.  He had been on and off medication and had had 
several jobs.  While off medication, and employed as a truck 
driver, he had been in a vehicular accident.  Currently he 
received psychiatric care and took psychotropic medication.  
He had arthralgias, particularly in his elbows and in his 
left foot which changed with activity and weather.  He had 
had fairly severe mood swings and a sleep disorder.  His 
headaches were primarily in the cervical area and were 
related to tension and stress but were exacerbated by his 
underlying psychiatric disorder.  His joint arthralgia, 
including of the elbow, had waxed and waned in intensity 
since release from active duty in southwest Asia.  

On physical examination the veteran had full range of motion 
of the elbows but some tenderness over the lateral aspect of 
the epicondyle area.  The impressions were a severe bipolar 
disorder, which had caused an accident in the past, with 
associated difficulty concentrating and for which he took 
Tegretol and Prozac; post-traumatic arthralgias and arthritis 
of the left foot and ankle; skin rash; difficulty 
concentrating due to a bipolar disorder; and arthralgias, 
olecranon bursitis consistent with history.  X-rays of the 
veteran's elbows were normal.  

On VA psychiatric examination in November 1997 the veteran 
reported not having taken psychotropic medication from 1993 
to 1997 but now took Tegretol and Prozac from private 
clinical sources.  In the past he had been fraudulently 
charged with stealing a car but these criminal charges were 
no longer pending.  He was unemployed.  He had last worked in 
1997 as a truck driver but had turned a truck over while in a 
hypermanic phase and as a result he had been fired.  He slept 
8 hours daily.  He enjoyed walking, working on his house, and 
playing cards.  His energy level fluctuated and his 
concentration level varied.  He reported having no 
psychomotor retardation.  He had no suicidal or homicidal 
ideation.  He reported having hypermanic episodes 2 or 3 
times yearly, during which he would have some grandiosity.  
He related having flight of ideas but had not had any 
spending sprees.  He had no hallucinations.  He had a few 
friends and reported that he was generally an easygoing 
person.  He indicated that his mood swings did not affect his 
relationships but had affected his jobs. 

On mental status examination the veteran was neatly dressed 
and was alert and oriented.  He was cooperative and made good 
eye contact.  His affect was congruent with his mood.  His 
speech was regular in rate and rhythm and responsive to cues 
from the interviewer.  His thought processes were logical and 
coherent. There was neither flight of ideas nor looseness of 
associations.  There was no thought blocking, confusion or 
muteness.  There was no tangentiality or circumstantiality.  
He was able to focus, sustain, and shift attention.  Thought 
content was negative for hallucinations.  There was no 
evidence of delusional thinking or ideas of references.  
There were no obsessions or compulsions.  His short-term and 
remote memory were intact.  His ability to abstract proverbs 
was intact.  His insight and judgment were fair.  He said 
that the President before Carter had been Nixon and that the 
current Vice President was from Tennessee.  

The diagnoses were cyclothymia, but a bipolar disorder was to 
be ruled out, and a history of an intermittent explosive 
disorder.  His GAF was 70.  It was noted that he had the 
signs and symptoms of cyclothymia and might have an 
underlying bipolar affective disorder.  It was felt that he 
was able to work and that he was able to manage his own 
affairs.  

I.  Entitlement to Service Connection

Pertinent Law and Regulations

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999). 

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3) (1999). 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999). 

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has defined "well- 
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82. 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, it was held that that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225. The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id. 

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

Joint Pain

Other than complaints during service associated with the 
service connected residuals of a fracture of the distal left 
fibula, there were no complaints of joint pain during service 
nor is there contemporaneous evidence thereof until 1997.  
However, for the limited purpose of determining the well 
groundedness of the claim, the Board assumes the credibility 
of the veteran's more recently related history of inservice 
joint pain as well as continuous joint pain since service.  

However, the veteran is not competent to testify or establish 
that any inservice episodes of joint pain are due to the same 
underlying etiology that causes the current joint pains he 
now endures.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In VAOGCPREC 8-98 it was held, in pertinent part, that 
38 U.S.C.A. § 1117(a) authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness."  

However, "[s]ervice connection is awarded for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty."  38 U.S.C. § 1110; see also 
38 C.F.R. § 3.303(a)" and "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

On VA physical examination in November 1997, it was reported 
that the veteran had arthralgias, particularly in the left 
foot and elbows.  The left foot pain was described as a 
residual of trauma and arthritic changes in the foot.  The 
elbow pain was associated with olecranon bursitis.  There 
were no "signs or symptoms" of other joint arthralgia on 
the physical examination.  Absent any competent evidence that 
the veteran's joint pain has escaped diagnosis, or can 
otherwise be attributed to an undiagnosed illness, the claim 
cannot properly be considered well grounded under 38 C.F.R. 
§ 3.317.  See VAOPGCPREC 4-99.  Thus, to the extent that he 
has elbow pain due to bursitis and left foot pain due to 
arthritis and other post traumatic changes, service 
connection is precluded under 38 U.S.C.A. § 1117(a) and 
38 C.F.R. § 3.317.  The veteran has testified that he has 
multiple joint arthralgia, but there is no objective 
indication of this in the clinical records.  

As to the claim of direct service connection for veteran's 
joint pain, the Board likewise finds that this claim is not 
well grounded.  The veteran has not submitted competent 
medical evidence establishing a nexus between inservice joint 
pain and current joint pain.  There is no competent evidence 
showing continuity of pertinent symptomatology in the years 
following service discharge.  While the recent 1997 VA 
examination did find the presence of olecranon bursitis, 
there is nothing in the record which relates the current 
bursitis to the veteran's period of service.  

Headaches

There were no complaints of headaches during service nor is 
there contemporaneous evidence thereof until 1997, even 
though the veteran had previously filed claims for service 
connection in 1992 and 1993.  However, for the limited 
purpose of determining the well groundedness of the claim, 
the Board assumes the credibility of the veteran's more 
recently related history of inservice headaches as well as 
episodes of headaches since service.  

However, the veteran is not competent to testify or establish 
that any inservice headaches are due to the same underlying 
etiology that causes the current headaches he now endures.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In VAOGCPREC 8-98 it was held, in pertinent part, that 
38 U.S.C.A. § 1117(a) authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness."  Here, there is 
evidence which indicates that the veteran's current headaches 
are associated with tension or stress and are cervical in 
nature.  They were described as occipital cervical headaches 
on the November 1997 VA physical examination.  

Absent any competent evidence that the veteran's headaches 
have escaped diagnosis, or can otherwise be attributed to an 
undiagnosed illness, the claim cannot properly be considered 
well grounded under 38 C.F.R. § 3.317.  

As to the claim of direct service connection for veteran's 
headaches, the Board likewise finds that this claim is not 
well grounded.  He has not submitted competent medical 
evidence establishing a nexus between inservice headaches, 
established only by his statements and testimony years later, 
and current cervical headaches.  

II. Increased Rating

Pertinent Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  the evaluation will be based on all evidence of record 
and not solely an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).   

Analysis

Under 38 C.F.R. § 4.130, DC 9431 the current 10 percent 
rating assigned for the service-connected psychiatric 
disorder encompasses mild or transient symptom which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or, alternatively, 
when the symptoms are controlled with medication.  

GAF is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [DSM-IV] reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  A GAF 
of 61-70 indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well and there continues to exist some 
meaningful interpersonal relationships.  

In this case the veteran's recent GAF is 70 and the evidence 
overall reflects that he has the degree of impairment 
normally associated with that level of GAF score.  This did 
not change significantly from the GAF of 65 recorded in 1997.  

For the next higher rating of 30 percent there must be 
symptoms such as impairment in normal self-care, mild memory 
loss, depression, and sleep.  Such symptomatology is not 
shown in this case.  While there are episodes of hypermanic 
phases they occur only a few times each year and not the 
weekly panic attacks required under the applicable rating 
criteria.  Even if he had lost his last job because of an 
episode of hypermanic behavior, it is not shown that he has 
actively sought employment since then or has been rejected 
for employment.  

Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating for service-connected cyclothymic disorder 
with intermittent explosive disorder and, thus, there is no 
doubt to be resolved in favor of the veteran.  


ORDER

Service connection for joint pain and for headaches, 
including as due to undiagnosed illness, is denied.  

An increased rating for cyclothymia with intermittent 
explosive disorder is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

